Under the whole evidence in this case, no question was presented for the determination of the jury, as there was no evidence tending to connect this appellant with the commission of the offense charged in the indictment.
This case is similar in many respects, so far as the facts are concerned, with the case of Guin v. State, 19 Ala. App. 67,94 So. 788. Upon the authority of that case, and the case of Clayborne Lyles v. State, ante, p. 135, 122. So. 611, the judgment of conviction, from which this appeal was taken, is reversed, and the cause remanded.
Under the evidence the court should have given the affirmative charge, requested in writing and refused to defendant.
Reversed and remanded.